UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     JOSEPH P. CARSON,                               DOCKET NUMBER
                   Appellant,                        AT-1221-14-0620-W-1

                  v.

     OFFICE OF SPECIAL COUNSEL,                      DATE: March 25, 2015
                   Agency.



                THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Joseph P. Carson, Knoxville, Tennessee, pro se.

           Jason Weidenfeld, Esquire, and Pamela Gault, Washington, D.C., for the
              agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member

                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action (IRA) appeal for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. Except as expressly MODIFIED by
     this Final Order to address the appellant’s new claims raised in the first instance
     on review, we AFFIRM the initial decision.

                                      BACKGROUND
¶2        The appellant, an employee of the Department of Energy, filed an IRA
     appeal alleging that, in reprisal for his whistleblowing activities, the Office of
     Special Counsel (OSC) failed or refused to take steps to resolve his protected
     disclosures regarding violations of law by OSC. Initial Appeal File (IAF), Tab 1
     at 1, 15-16, Tab 2 at 1. On the section of the appeal form requiring the appellant
     to indicate the personnel action or decision that he was appealing, he wrote, “any
     other significant change in working conditions.”         IAF, Tab 1 at 4.       OSC
     responded, alleging that the appellant was never employed by OSC, the matters
     raised in his appeal were not personnel actions, and the Board lacked jurisdiction
     to review the merits of OSC’s investigative decisions.           IAF, Tab 6 at 6.
     Subsequently, the administrative judge issued an order to show cause, which set
     forth the requirements for establishing jurisdiction over an IRA appeal.        IAF,
     Tab 10 at 1-2.
¶3        After the appellant submitted two responses to the order to show cause, the
     administrative judge dismissed the appeal for lack of jurisdiction without holding
                                                                                             3

     the hearing requested by the appellant.        See IAF, Tab 1 at 2, Tab 13, Initial
     Decision (ID) at 1, 4; see also IAF, Tabs 11-12 (the appellant’s responses to the
     show cause order). He found that the Board lacked jurisdiction over the appeal
     because OSC’s failure to resolve the appellant’s claims of whistleblower
     retaliation was not a “personnel action” under 5 U.S.C. § 2302(a)(2)(A). 2 ID at 3.
     In addition, the administrative judge found that the Board lacked authority to
     review the appellant’s allegations that OSC violated 5 U.S.C. § 1213(g), a
     statutory provision addressing referral of certain protected disclosures received
     by OSC to agency heads. ID at 4; IAF, Tab 12 at 4-6.
¶4         The appellant has filed a timely petition for review. Petition for Review
     (PFR) File, Tab 3. The agency has filed a response to the petition for review, and
     the appellant has filed a reply. PFR File, Tabs 5-6.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶5         The Board’s jurisdiction is not plenary; it is limited to those matters over
     which it has been given jurisdiction by law, rule, or regulation. Maddox v. Merit
     Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985).               The Board has
     jurisdiction over an IRA appeal if the appellant exhausts his administrative
     remedies before OSC and makes nonfrivolous allegations that: (1) he made a
     disclosure described under 5 U.S.C. § 2302(b)(8), or engaged in protected activity
     described under 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D); and (2) the
     disclosure or protected activity was a contributing factor in the agency’s decision
     to take or fail to take a personnel action as defined by 5 U.S.C. §
     2302(a). 5 U.S.C. §§ 1214(a)(3), 1221(e)(1); Yunus v. Department of Veterans
     Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001). We agree with the administrative

     2
       The administrative judge found that, standing alone, the fact that the appellant was not
     employed by OSC, the agency that he alleged took the personnel action against him, did
     not necessarily preclude Board jurisdiction over h is appeal. See ID at 3; see also Weed
     v. Social Security Administration, 113 M.S.P.R. 221, ¶¶ 9-10 (2010) (finding that the
     Whistleb lower Protection Act (WPA) did not restrict the definition of an “employee” to
     employees of the agency alleged to have taken the personnel action at issue).
                                                                                           4

     judge that the dispositive issue in this appeal is whether the appellant raised a
     nonfrivolous allegation that OSC took or failed to take a personnel action against
     him. See ID at 3.
     The administrative judge correctly found that the appellant failed to raise a
     nonfrivolous allegation that OSC took or failed to take a personnel action against
     him.
¶6        “Personnel     actions,” for     purposes of the Whistleblower         Protection
     Enhancement Act (WPEA), are defined as the following 12 actions:                  (i) an
     appointment; (ii) a promotion; (iii) an action under 5 U.S.C. chapter 75 or other
     disciplinary or corrective action; (iv) a detail, transfer, or reassignment; (v) a
     reinstatement; (vi) a restoration; (vii) a reemployment; (viii) a performance
     evaluation under 5 U.S.C. chapter 43; (ix) a decision concerning pay, benefits, or
     awards, or concerning education or training if the education or training may
     reasonably be expected to lead to an appointment, promotion, performance
     evaluation, or other action described in 5 U.S.C. § 2302(a)(2)(A); (x) a decision
     to order psychiatric testing or examination; (xi) the implementation or
     enforcement of any nondisclosure policy, form, or agreement; and (xii) any other
     significant change in duties, responsibilities, or working conditions.          5 U.S.C.
     § 2302(a)(2)(A).
¶7        The appellant has not alleged, either below or on review, that OSC’s actions
     constitute   any    of   the   11   personnel   actions   enumerated   in   5     U.S.C.
     § 2302(a)(2)(A)(i)-(xi). See PFR File, Tabs 3, 6; see also IAF, Tabs 1-2, 11-12.
     Instead, the appellant relies upon 5 U.S.C. § 2302(a)(2)(A)(xii), arguing that
     OSC’s failure or refusal to resolve his alleged protected disclosures and refusal to
     seek a legal opinion from the Office of Legal Counsel of the Department of
     Justice regarding his allegations that OSC violated the law constitute a
     “significant change in working conditions.” PFR File, Tab 3 at 10, 12, Tab 6
     at 5; IAF, Tab 1 at 4, Tab 2 at 1 (the appellant’s argument below). We agree with
     the administrative judge that, although OSC’s investigations and prosecutorial
                                                                                           5

     decisions may be of keen interest to the appellant, they do not constitute
     personnel actions within the meaning of 5 U.S.C. § 2302(a)(2)(A). See ID at 3-4.
¶8         The appellant has not challenged the administrative judge’s findings that
     OSC is not his employing agency and that he has not applied to OSC for any
     work, transfer, detail, restoration, or other attribute of employment. ID at 3; PFR
     File, Tabs 3, 6. The appellant continues to allege on review that OSC’s failure or
     refusal to resolve his alleged protected disclosures was a personnel action because
     it “would dissuade a[]reasonable co-worker from making protected disclosures to
     OSC,” reporting prohibited personnel practices to OSC, or assisting in an OSC
     investigation. See PFR File, Tab 3 at 10; see also IAF, Tab 2 at 1 (the appellant’s
     argument below). However, he has not alleged that OSC’s actions or inactions
     resulted in any specific changes in his own job duties, responsibilities, or working
     conditions. 3 See 5 U.S.C. § 2302(a)(2)(A)(xii); see also PFR File, Tabs 3, 6; IAF,
     Tab 1 at 15-16, Tab 2 at 1, Tabs 11-12. In the absence of such allegations, the
     appellant’s generalized assertion that he experienced a significant change in
     duties, responsibilities or working conditions is insufficient to raise a
     nonfrivolous allegation that OSC took a personnel action against him.               See
     Godfrey v. Department of the Air Force, 45 M.S.P.R. 298, 303 (1990)
     (jurisdiction over an IRA appeal requires more than generalized assertions
     unsupported by reference to any specific matter).


     3
       Although not clearly articulated by the appellant on review, to the extent that he
     alleges that OSC’s failure or refusal to resolve his disclosures is a personnel action
     because it contributes to “corruption and dysfunction” in the federal workplace, we find
     that such a general allegation is not sufficiently concrete or specific to constitute a
     personnel action under 5 U.S.C. § 2302(a)(2)(A). See PFR File, Tab 3 at 6 (the
     appellant’s argument that OSC’s alleged abandonment of its statutory responsibilities
     results in corruption and dysfunction in federal agencies); see also King v. Department
     of Health & Human Services, 133 F.3d 1450, 1452-53 (Fed. Cir. 1998) (an action must
     have “practical consequences” for an employee to constitute a “personnel action” under
     5 U.S.C. § 2302(a)(2)(A)); Zimmerman v. Department of Housing & Urban
     Development, 61 M.S.P.R. 75, 80 (1994) (allegations of “continuing reprisal” and
     “threats” were too vague to constitute personnel actions).
                                                                                                6

¶9          The statute authorizing Board jurisdiction over IRA appeals authorizes an
      employee to seek corrective action from the Board with respect to a personnel
      action taken “against such employee.” 5 U.S.C. § 1221(a). It does not authorize
      an employee to appeal alleged personnel actions taken against his coworkers. See
      id.; see also Stoyanov v. Department of the Navy, 474 F.3d 1377, 1380-81 (Fed.
      Cir. 2007) (finding that the alleged personnel action must be taken or proposed to
      be taken against the person bringing the IRA appeal). We find that the alleged
      deterrent effect upon the appellant’s coworkers is not a personnel action
      under 5 U.S.C. § 2302(a)(2)(A). 4
      The administrative judge did not misinterpret the nature of the alleged “personnel
      action.”
¶10         On review, the appellant argues that the administrative judge misinterpreted
      the nature of the personnel action that he alleged that OSC took against him. PFR
      File, Tab 3 at 4, 10-13. He contends that the administrative judge misconstrued
      his appeal as alleging that the personnel action was OSC’s failure to protect him
      from reprisal by his employing agency, the Department of Energy.                  Id. at 4,
      12-13.   We find that the appellant’s argument is not supported by the initial
      decision or any other evidence in the record below. The administrative judge did
      not state that the appellant alleged that OSC had failed to protect him from
      reprisal by the Department of Energy.           See ID.     Instead, he found that the
      appellant alleged that OSC’s “failure to resolve or refusal to resolve [his]
      allegations of whistleblower reprisal in a timely and objective manner” was a

      4
        The appellant argues that Supreme Court precedent in Burlington Northern & Santa
      Fe Railway Co. v. White, 548 U.S. 53 (2006), a case arising under Title VII of the Civil
      Rights Act, requires the Board to consider whether OSC’s actions would dissuade a
      reasonable coworker from making protected disclosures to OSC. PFR File, Tab 3 at 10.
      However, in Stoyanov, which was decided after Burlington Northern, the U.S. Court of
      Appeals for the Federal Circuit held that, in an IRA appeal, the personnel action must
      be taken against the person bringing the appeal. Stoyanov, 474 F.3d at 1380-81. It is
      well settled that decisions of the Federal Circu it constitute precedent that is b inding on
      the Board. Spain v. Department of Homeland Security, 99 M.S.P.R. 529, ¶ 9 (2005),
      aff’d, 177 F. App’x 88 (Fed. Cir. 2006).
                                                                                              7

      personnel action. ID at 3. We find the administrative judge’s interpretation to be
      consistent with the appellant’s allegations below that OSC retaliated against him
      by failing or refusing to resolve his claims regarding OSC’s own violations of
      law. 5 See IAF, Tab 2 at 1 (the appellant’s allegations below), Tab 11 at 2 (same).
      Absent a personnel action, the Board lacks jurisdiction to review the appellant’s
      claims that OSC violated the law.
¶11         On review, the appellant contends that the administrative judge erred in
      failing to address whether he made a protected disclosure. 6 PFR File, Tab 3 at
      12. However, absent a “personnel action,” the Board lacks jurisdiction over the
      appellant’s IRA appeal. See Shivaee v. Department of the Navy, 74 M.S.P.R. 383,
      387 (1997) (in order for a right of appeal to accrue under the WPA, the
      predecessor to the WPEA, the appellant must establish that he was subject to a
      threatened personnel action); see also Yunus, 242 F.3d at 1371 (in order to
      establish Board jurisdiction over an IRA appeal, an appellant must establish both
      that he made a protected disclosure and that the disclosure was a contributing
      factor in the decision to take or fail to take a personnel action). Therefore, once

      5
        Even assuming for the sake of argument, however, that the administrative judge
      misconstrued the appellant’s arguments, the appellant has not demonstrated that this
      error would be prejudicial to his substantive rights. See Panter v. Department of the Air
      Force, 22 M.S.P.R. 281, 282 (1984) (an adjudicatory error that is not prejudicial to a
      party’s substantive rights provides no basis for reversal of an initial decision). We find
      that the appellant failed to raise a nonfrivo lous allegation that either OSC’s failure to
      resolve his allegations that OSC violated the law or OSC’s failure to protect him from
      unspecified reprisal by the Department of Energy was a personnel action, as that term is
      defined in 5 U.S.C. § 2302(a)(2)(A).
      6
        After the close of the record on review, the appellant filed two motions seeking leave
      to file additional evidence and argument. PFR File, Tabs 9, 12. The appellant alleges
      that this new evidence would support his claims of “having a ‘reasonable belief’ in his
      whistleblower disclosures about OSC law breaking . . . .” See PFR File, Tab 9 at 4, see
      also PFR File, Tab 12 at 4-5. However, the appellant has not demonstrated the
      relevance of this evidence to the dispositive issue in this appeal, which is whether he
      raised a nonfrivolous allegation that OSC took or failed to take a personnel action
      against him.      Accordingly, the appellant’s motions are denied.        See 5 C.F.R.
      § 1201.114(k) (once the record closes, no additional evidence or argument will be
      accepted unless it is new and material).
                                                                                        8

      the administrative judge found that the appellant had failed to raise a
      nonfrivolous allegation that OSC took or failed to take a personnel action against
      him, he was not required to address whether the appellant had a reasonable belief
      that OSC was violating the law. See Shivaee, 74 M.S.P.R. at 387-89 (dismissing
      an IRA appeal on the ground that the appellant failed to raise a nonfrivolous
      allegation of a personnel action, without addressing whether he had a reasonable
      belief that the agency violated the law).
¶12        On review, the appellant also repeatedly asserts that OSC violated the law
      when it failed to resolve his whistleblower disclosures. PFR File, Tab 3 at 4-6,
      10, 12, Tab 6 at 5.     However, the Board has no authority to adjudicate the
      appellant’s claims that OSC violated the law in failing to investigate his claims.
      See Wren v. Merit Systems Protection Board, 681 F.2d 867, 871-72 (D.C. Cir.
      1982) (finding that the Board had no authority to enforce the statutory
      requirement that OSC investigate allegations of whistleblower reprisal).
      The Board will not address the issue of whether the Board took a personnel action
      against him by failing to conduct special studies, including studies of OSC.
¶13        On review, the appellant continues to argue that the Board enables OSC’s
      violations of law by failing to conduct “special studies” pursuant to 5 U.S.C.
      § 1204(a)(3). 7 See PFR File, Tab 3 at 6-7, 9, 12, Tab 6 at 5; see also IAF, Tab 11
      at 6 (the appellant’s assertion below that the Board violated the law by failing to
      conduct special studies). For the first time on review, he additionally contends
      that the Board’s failure to conduct special studies was itself a “significant change
      in working conditions.” PFR File, Tab 6 at 5.
¶14        The appellant previously raised the issue of whether the Board took a
      personnel action against him by failing to conduct special studies, including
      studies of OSC, in another appeal against the Board, Carson v. Merit Systems
      Protection Board, MSPB Docket No. AT-1221-14-0637-W-1. The administrative

      7
       Because the administrative judge did not address this claim, we MODIFY the initial
      decision to do so.
                                                                                       9

law judge dismissed the appeal for lack of jurisdiction, finding that the appellant
failed to raise a nonfrivolous allegation that the Board’s failure to conduct special
studies constituted a personnel action. 8 See Carson v. Merit Systems Protection
Board, MSPB Docket No. AT-1221-14-0637-W-1, Initial Decision at 2, 5-7
(Nov. 6, 2014). The initial decision became the Board’s final decision after all
three Board members recused themselves from considering the appellant’s
petition for review. Carson v. Merit Systems Protection Board, MSPB Docket
No. AT-1221-14-0637-W-1, Order (Dec. 23, 2014); see 5 C.F.R. § 1200.3(b).
Because the Board’s members previously recused themsel ves from considering
this issue, the Board will not address it further. 9

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request the United States Court of Appeals for the Federal Circuit to review this
final decision.
      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has

8
  For the first time on review, the appellant also argues that because he raised claims
against the Board, his appeal should have been assigned to an administrative law judge
under 5 C.F.R. § 1201.13, as though it were an appeal by a Board employee, or
alternatively, that the administrative judge should have been disqualified under 5 C.F.R.
§ 1201.42. PFR File, Tab 3 at 9, 12. As noted above, the appellant’s appeal against the
Board was assigned to an administrative law judge. See Carson v. Merit Systems
Protection Board, MSPB Docket No. AT-1221-14-0637-W-1, Initial Decision at 1 n.2
(Nov. 6, 2014).
9
 On December 31, 2014, the appellant appealed the Board’s final decision to the U.S.
Court of Appeals for the District of Columbia Circuit, where his appeal remains
pending. The court will review the issue of the Board’s jurisdiction over the appeal de
novo. See Stoyanov, 474 F.3d at 1379 (whether the Board has jurisdiction to adjudicate
an appeal is a question of law that is reviewed de novo).
                                                                                       10

held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
        If you want to request review of the Board’s decision concerning your
claims     of   prohibited   personnel   practices   under 5    U.S.C.      § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States Code, at our website.        Additional information about the United States
Court of Appeals for          the   Federal   Circuit   is available   at    the   court's
website, www.cafc.uscourts.gov. Of particular relevance is the court's "Guide for
Pro Se Petitioners and Appellants," which is contained within the court's Rules of
Practice, and Forms 5, 6, and 11. Additional information about other courts of
appeals can be found at their respective websites, which can be accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
                                                                             11

at http://www.mspb.gov/probono for a list of attorneys who have expressed
interest in providing pro bono representation for Merit Systems Protection Board
appellants before the Federal Circuit.      The Merit Systems Protection Board
neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.